 
Exhibit 10.24
 

DISTRIBUTION AGREEMENT


THIS AGREEMENT (the “Agreement”), made effective this 15th day of August, 2008
(“Effective Date”) by and between E-Band Communications Corp., a corporation
duly organized under the laws of California, (hereinafter “E-BAND”), and Dot VN,
Inc., a corporation duly organized under the laws of the State of Delaware
(hereinafter “DOT VN”)


WHEREAS, E-BAND manufactures and markets certain products and desires to
increase the sales of such products;


WHEREAS, DOT VN desires to promote and sell such product; and


WHEREAS, E-BAND is willing to appoint DOT VN and DOT VN is willing to accept
such appointment as distributor of E-BAND’S products in the territory defined
herein;


NOW, THEREFORE, in light of the mutual promises and covenants hereinafter set
forth and for consideration the sufficiency and receipt of which is hereby
acknowledged, the parties agree to as follows:


ARTICLE 1
DEFINITIONS


For purposes of this Agreement, the following words, terms and phrases where
written with an initial capital letter, shall have the meanings assigned to them
in this Article 1 unless the context otherwise requires:


1.1 Products. “Products” shall mean those products described in Exhibit A
attached hereto and incorporated herein, as amended by E-BAND from time to time.
E-BAND shall give DOT VN thirty (30) days written notice of such Amendment.


1.2 Territory. “Territory” shall mean a non-exclusive right to distribute in
Cambodia, Thailand and Laos and an exclusive right to distribute in Vietnam. DOT
VN has exclusive rights only to Vietnam subject to the requirements of Article
2.1.


1.3 Dot VN List Price.“Dot VN List Price” shall mean the prices then being
quoted by E-BAND for sales of Products to DOT VN. Dot VN List Price does not
include transportation, customs duties, tariffs, taxes, fees or other charges
which may be imposed on the importation, handling, transportation, purchase, use
or sale of Products. The DotVN List Price can be found in Exhibit A.


1.4 DOT VN Information. “DOT VN Information” shall mean all information, other
than information in published form or expressly designated by DOT VN as
non-confidential, which is directly or indirectly disclosed to E-BAND,
regardless of the form in which it is disclosed, relating in any way to DOT VN’s
markets, customers, products, patents, inventions, procedures methods, designs,
strategies, plans, assets, liabilities, costs, revenues, profits, organization,
employees, agents, or business in general.


1.5 E-BAND Information. “E-BAND Information” shall mean all information, other
than information in published form or expressly designated by E-BAND as
non-confidential, which is directly or indirectly disclosed to DOT VN or
embodied in Products provided hereunder, regardless of the form in which it is
disclosed, relating in any way to E-BAND’S markets, customers, products,
patents, inventions, procedures methods, designs, strategies, plans, assets,
liabilities, costs, revenues, profits, organization, employees, agents, or
business in general.
 
1.6 Brand(s).“Brands” shall mean all names, logotypes and trademarks held by
E-BAND licensed to the DOT VN for the purpose of selling and promoting the
Products.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
APPOINTMENT


2.1 Scope. E-BAND hereby appoints DOT VN, and DOT VN hereby accepts appointment,
as E-BAND’S distributor during the term of this Agreement with the right to sell
or otherwise distribute Products in the Territory, under E-BAND’S name,
logotypes and trademarks, or such other name as may be agreed to in writing by
the Parties, subject to all the terms and conditions of this Agreement. Subject
to the provisions of Article 2.2, such right to distribution shall be exclusive
as to Vietnam (only) (“Exclusivity Right”), and shall be effective for a period
of one (1) year from the Effective Date, provided, however that the sales quotas
(the “Quotas”) set forth in Exhibit B are met by DOT VN. Upon the satisfaction
of the Quotas, the Exclusivity Right shall be extended in accordance with the
schedule attached hereto as Exhibit B. E-BAND shall not appoint any person or
entity other than DOT VN as its distributor for Products in Vietnam. E-BAND
shall not sell, transfer, license or otherwise make available Product to any
person or entity other than DOT VN in Vietnam. The Quotas shall be subject to a
good faith review by both parties every year. If the Quotas are not met in any
particular year, the Exclusivity Right shall terminate and E-BAND shall have the
right to appoint other distribution agents in and/or market and sell the
Products directly into Vietnam.


2.2 Frequency Licensure. It is acknowledged that Products cannot be sold in
Vietnam until the requisite frequency licenses are granted. Therefore, the
applicable time periods governing the Exclusivity Rights and Quotas during the
initial year of this Agreement shall be tolled up to and including the date the
requisite frequency licenses are granted by Vietnam’s Ministry of Information
and Communications. DOT VN shall dilligently apply to the Ministry of
Information and Communications for the requisite frequency licenses. The one
year Exclusivity Period and the time to meet Quotas during the first year of
this Agreement shall not be extended for more than ninety (90) days by reason of
delays in obtaining the requisite frequency licenses.
 
2.3 Inquiries. Any inquiry or order received directly or indirectly by E-BAND
concerning potential sales of Product to be deployed in Vietnam shall be
promptly referred to DOT VN. DOT VN may not actively market, resell or
distribute Products outside the Territory, and shall promptly contact E-BAND
regarding all inquiries and referrals received by DOT VN regarding potential
sales of Products outside the Territory.


2.4 Limitations. This Agreement only permits DOT VN to sell Products originally
sold to DOT VN by E-BAND. The sales of, or offer to sell, Products to DOT VN by
E-BAND does not include any other right to manufacture or modify Products or
Branding.


2.5 Discontinuation. E-BAND, in its sole discretion, shall have the right to
discontinue the marketing, production, distribution of any or all of a Product
Line at any time during the term of this Agreement, provided that E-BAND gives
thirty (30) days prior written notice to DOT VN. E-BAND shall be under no
obligation to continue the production of any Products, except as per orders
accepted and confirmed by E-BAND. E-BAND may modify, replace, and improve
Products, at E-BAND’s discretion, without prior notice and/or liability to DOT
VN, but shall give thirty (30) days prior written notice to DOT VN of a price
adjustment resulting from any such modication, replacement, or improvement.  

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 3
GENERAL OBLIGATION OF DOT VN


3.1 Legal Requirements. DOT VN shall take all reasonable steps to accomplish all
national and local legal requirements applicable to the importation and sale of
the Product as well as any other activity associated with the importation and
sale of the Product, including registration, certification and licensing of
Product in Territory, as necessary and shall provide such related documents to
E-BAND upon request. E-BAND retains all such rights, title, and interest in and
concerning such rights after Product is so registered. DOT VN will keep E-BAND
updated as to the process and timing. DOT VN is liable for all irregularities
and fines attributable to DOT VN’s importation and/or sale of the Product. DOT
VN agrees to comply with all intellectual property requirements as set forth in
Section 9 of this agreement.


3.2. Assignment or Abandonment. DOT VN may not abandon its obligations or
transfer /assign to third party the rights and obligations originated from this
Agreement, without prior authorization of E-BAND. Notwithstanding, nothing
herein shall be construed to restrict DOT VN’s right to employ or utilize
subcontractors in connection with Product installation or customer service. DOT
VN remain fully liable under this agreement for any third party engaged by DOT
VN to commercially or technically support the sale and distribution of the
Product.


3.3. Competition. DOT VN will not promote trade, represent or distribute, direct
or indirectly, in its own name or through third parties other goods that compete
directly with the Products supplied by E-BAND during the term of the Agreement.


3.4 Costs. DOT VN shall be responsible for all costs and expenses incurred
directly or indirectly, from the activities of DOT VN and may not seek from
E-BAND any type of reimbursement or payment for its activities except in
situations of gross negligence or malfeasance by E-BAND. In addition to Dot VN
List Price, the amount of any present or future duty, tariff, tax, fee or charge
applicable to the importation, handling, transportation, purchase, use or sale
of Products shall be paid by DOT VN except where law otherwise provides, in
which event the amount of such duties, tariffs, taxes, fees or charges shall be
added to the then current Dot VN List Price.


3.5 Local Presence. DOT VN must maintain an office in the Territory and comply
with all applicable national and local legal requirements for maintaining such
office.


3.6 Marketing. DOT VN agrees to use best efforts to solicit, market and
distribute Products in order to meet the Quotas. DOT VN agrees to advertise
Products and to distribute literature and catalogues and to do such other tasks
as is reasonably necessary to maintain the goodwill of customers within the
Territory, and to maintain at all times sufficiently trained sales and technical
personnel to enable DOT VN to perform its obligations under this Agreement.
E-BAND agrees to provide DOT VN with all formally released content, sales,
marketing and training material written in the English language, including
software versions for DOT VN to translate, at its expense, material for local
requirements. E-BAND will continually under the term of this agreement provide
DOT VN with updates to such marketing material. DOT VN agrees to promote the
Product at key marketing events in territory.

 
3

--------------------------------------------------------------------------------

 
 

3.7 Compliance. DOT VN agrees (i) not to make nor permit any of its employees,
agents, sales representatives or subcontractors to make any representation or
warranty with respect to or otherwise describe any Products distributed and sold
hereunder except in strict accordance with literature relating thereto and
written descriptions thereof; (ii) that compliance with all applicable laws and
regulations and the accurate translation of any descriptive or operational
literature, including the expense thereof, shall be DOT VN’s sole
responsibility; (iii) not to do anything in violation of the U.S. Import and
Export Administration statutes and regulations, or similar laws and regulations
within the Territory; (iv) to comply with all laws applicable to the performance
of the Agreement, including the Anti-Kickback Act (41 U.S.C. §§ 51-58) and the
Byrd Amendment (31 U.S.C. § 1352); and (v) to immediately bring to the attention
of E-BAND any improper or wrongful use in the Territory of E-BAND’s patents,
trademarks, copyrights, emblems, designs, models or similar industrial or
commercial rights which come to DOT VN’s notice.


3.8. Pricing. DOT VN agrees to follow the pricing structure and policy of the
Product per Exhibit A. DOT VN shall have discretion to establish Product pricing
within the Territory within the framework of Exhibit A.


ARTICLE 4
ORDERS FOR PRODUCTS
 
4.1 Purchase Orders. DOT VN shall submit purchase orders for the products to
E-BAND in writing or by facsimile which shall set forth at a minimum:
 

 
4.1.1
An identification of the Products ordered,




 
4.1.2
Quantity,




 
4.1.3
Requested delivery dates, and




 
4.1.4
Shipping instructions and shipping address.




 
4.1.5
Billing instructions and billing address



The terms and conditions of this Agreement shall apply to and govern all orders
for Products submitted to E-BAND by DOT VN. Nothing contained in any such orders
shall in any way modify such terms and conditions or add any additional terms
and conditions except as otherwise agreed to in writing by the parties hereto.
In the event of any conflicting terms between any purchase order and this
Agreement, the terms and conditions set forth herein shall control. 


4.2 Delivery Terms. Purchase orders matching forecasted volumes will be
delivered FOB San Diego within 30 days from accepted purchase order. Orders not
included in forecasted volumes will be shipped FOB San Diego per date provided
to DOT VN upon acceptance of such non-forecasted orders. E-BAND shall inform DOT
VN of any delay in shipment for accepted purchase orders. If such unexpected
delay occurs DOT VN shall have the right to cancel such accepted but delayed
purchase order.

 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 5
PRICES AND PAYMENT


5.1 Prices. The E-BAND List Price and related discount to DOT VN for
distribution of the Product is expressed in Exhibit A.


5.2 Price Changes. E-BAND shall inform DOT VN of any price changes at least 30
days before such pricing comes into effect. DOT VN shall during the term of this
agreement be eligible for lowest pricing of the Product offered by E-BAND to any
channel partner in the Territory, subject to related volume and quota
requirements to be elgible for such lower price level.


(a) Price Increase. In the event E-Band increases the price for any E-Band
Product, the increase shall apply to: any order received by E-Band after the
effective date of the increase; and any order or portion thereof to be shipped
after the effective date of the increase regardless of the date the order was
received; provided, however, that any order or portion thereof transmitted by
DOT VN prior to E-Band's announcement of the increase and affected thereby, may
be cancelled without penalty by DOT VN by written notice to E-Band within ten
(10) days of such announcement.


(c) Price Decrease. In the event that E-Band decreases the price for any E-Band
Product, the decrease shall apply to all units of such product in DOT VN's
inventory that are still new as of the effective date of the decrease, and that
had been shipped to DOT VN no more than ninety (90) days prior to such effective
date. For each unit of product as to which this section applies, DOT VN will
receive a credit against the price of a subsequent unit purchased from E-Band
within ninety (90) days of the effective date of the price decrease.


5.3 Payment Terms. All payments hereunder shall be made on Net 30 terms in U.S.
Dollars or such other currency as may be mutually agreed upon shipment of
Products by E-BAND to the Company at the shipping address set forth in the
Purchase Order. Payment Terms are pending E-BAND’s credit approval of DOT VN.


5.4 Record-keeping. DOT VN agrees to keep accurate records of sales, revenues
received, discounts provided, and resale customers related to and from the
distribution of Products during the term of this Agreement and for a period of
twelve (12) months thereafter (the “Reporting Period”). During the Reporting
Period, DOT VN agrees to provide a copy of such report monthly to E-BAND.
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES


6.1 Representations and Warranties by E-Band.


6.1.1 Organization. E-BAND is a corporation duly organized, validly existing and
in good standing under the laws of the state of California.


6.1.2 Authority; Consents and Approvals; No Violations. E-BAND has the full
corporate power and authority and legal right to execute and deliver this
Agreement, and otherwise to perform its obligations hereunder. This Agreement
has been validly executed and delivered by E-BAND and will constitute a valid
and binding obligation of E-BAND enforceable in accordance with its terms,
except to the extent such enforceability may be limited by the effects of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally, and by the effect of general principles
of equitable law, regardless of whether such enforceability is considered in a
proceeding in equity or at law. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
violate any provision of E-BAND's Certificate of Incorporation or Bylaws or
violate, conflict with, result in a breach of or constitute (with or without due
notice, lapse of time or both) a default under any agreement, license, contract,
franchise, permit, indenture, lease, or other instrument to which E-BAND is a
party, or by which it or any of its assets are bound.

 
5

--------------------------------------------------------------------------------

 
 
6.1.3 Intellectual Property. E-BAND warrants and represents that the exercise of
any rights by DOT VN in accordance with this Agreement will not infringe upon
the any right of any third party.


E-BAND further represents and warrants that:



 
(1)
All intellectual property that E-BAND uses and provides to DOT VN does not
infringe any patent, trademark, trade name, copyright or title.




 
(2)
E-BAND has taken all reasonable steps to secure such licenses and/or patents,
trademarks, trade name or copyright related to the production, sale and
operation of the Products.




 
(3)
Unless otherwise expressly provided in writing prior to delivery of the
Prodcuts, E-BAND is the sole owner of all Products provided to DOT VN, and no
rights have been granted, or will be granted in the Products that are
inconsistent with the rights granted in this Agreement.




 
(4)
E-BAND grants and assigns to DOT VN the benefit of all warranties and
representations made for E-BAND’s benefit by any third party with respect to the
Products.




 
(5)
That there are no liens, encumbrances and/or obligations in connection with the
Products, the technology upon which the Products are based or any of the
intellectual property of E-BAND other than such liens, encumbrances and/or
obligations specifically set forth herein or that will not have a materially
adverse effect on the consummation of the transactions contemplated hereby.



6.2 Representations and Warranties by DOT VN.


6.2.1 Organization. DOT VN is a corporation duly organized, validly existing and
in good standing under the laws of the state of Delaware.


6.2.2 Authority; Consents and Approvals; No Violations. DOT VN has the full
corporate power and authority and legal right to execute and deliver this
Agreement, and otherwise to perform its obligations hereunder. This Agreement
has been validly executed and delivered by DOT VN and will constitute a valid
and binding obligation of DOT VN enforceable in accordance with its terms,
except to the extent such enforceability may be limited by the effects of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally, and by the effect of general principles
of equitable law, regardless of whether such enforceability is considered in a
proceeding in equity or at law. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
violate any provision of DOT VN's Certificate of Incorporation or Bylaws or
violate, conflict with, result in a breach of or constitute (with or without due
notice, lapse of time or both) a default under any agreement, license, contract,
franchise, permit, indenture, lease, or other instrument to which DOT VN is a
party, or by which it or any of its assets are bound.

 
6

--------------------------------------------------------------------------------

 





ARTICLE 7
ACCEPTANCE AND WARRANTY


7.1 Acceptance of Products. In the event of any shortage, damage or discrepancy
in or to a shipment of Products, DOT VN shall promptly report the same to E-BAND
and furnish such written evidence or other documentation. Upon notice of such
shortage, damage or discrepancy, E-BAND shall promptly deliver additional or
substitute Products to DOT VN in accordance with the delivery procedures set
forth herein.


7.2 Product Warranty. E-BAND warrants for a period of one (1) year after the
date of delivery in accordance with Article 4.2 hereof that the Products shall
be free from defects in material and workmanship per E-BAND’s standard warranty
in Exhibit D E-BAND shall, in the event of breach, provide at no charge to DOT
VN conforming replacement or substitute Products. The Warranty will be provided
in accordance to E-BAND’s standard terms and conditions in effect at a given
time


7.3 Technical Support and Training. DOT VN shall be responsible for level one
and level two support, and E-BAND shall be responsible for level three support
according to Exhibit C. DOT VN will assign at least two dedicated Trainers for
the E-BAND Product. E-BAND will train the DOT VN trainers to secure support
according to Level 1 and 2 per Exhibit C. Such training can be scheduled at the
E-BAND site in San Diego as needed but with 15 days notice by DOT VN to E-BAND.
E-BAND shall provide training to DOT VN Trainers and other personnel at site in
Territory upon first delivery of trial equipment and second, upon shipment of
first commercial purchase order or as otherwise agreed with DOT VN.


7.4 Disclaimer. IT IS EXPRESSLY AGREED THAT THE WARRANTY SET FORTH HEREIN SHALL
BE THE SOLE AND EXCLUSIVE REMEDY OF DOT VN, ITS CUSTOMERS AND END USERS. UNDER
NO CIRCUMSTANCES SHALL E-BAND BE LIABLE FOR ANY COSTS, LOSS, EXPENSE, DAMAGES,
SPECIAL DAMAGES, INCIDENTAL DAMAGES OR CONSEQUENTIAL DAMAGES ARISING DIRECTLY OR
INDIRECTLY FROM THE DESIGN, MANUFACTURE, SALE, USE OR REPAIR OF PRODUCTS,
WHETHER BASED UPON WARRANTY, CONTRACT, NEGLIGENCE OR STRICT LIABILITY. IN NO
EVENT WILL LIABILITY EXCEED THE DOT VN LIST PRICE OF THE APPLICABLE PRODUCT.
EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PRODUCTS ARE PROVIDED ON AN “AS IS”
BASIS. THE WARRANTY AND LIMITS OF LIABILITY CONTAINED HEREIN ARE IN LIEU OF ALL
OTHER WARRANTIES AND LIABILITIES, EXPRESSED OR IMPLIED ARISING BY LAW, CUSTOM,
BY ORAL OR WRITTEN STATEMENTS. ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT, AND WARRANTIES ARISING
FROM COURSE OF DEALING, USAGE OR TRADE PRACTICE, AND ANY DUTIES OF LACK OF
NEGLIGENCE OR WORKMANLIKE EFFORT ARE HEREBY DISCLAIMED BY E-BAND, ITS LICENSORS
AND REPRESENTATIVES.

 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 8
CONFIDENTIALITY


8.1 Acknowledgment. Both Parties acknowledge and agree that both the DOT VN
Information and the E-BAND Information (collectively the “Information”) is
confidential and proprietary. The Parties agree not to use the Information
during the term of this Agreement for any purpose other than as permitted or
required for the performance by each Party hereunder. The Parties further agree
not to disclose or provide any such Information to any third party and to take
all necessary measures to prevent any such disclosure by its employees, agents,
contractors, or consultants during the term hereof. Nothing contained herein
shall prevent either Party from using disclosing or authorizing the disclosure
of any Information which (i) was in the public domain at the time it was
disclosed or has entered the public domain through no fault of the receiving
party; (ii) was independently developed by the receiving party without any use
of the Information; or (iii) became known to the receiving party, without
restriction, from a source other than the disclosing party, without breach of
this Agreement by the receiving party and otherwise not in violation of the
disclosing party's rights. In addition, the receiving party may disclose the
other party’s Information as required under applicable law or regulation,
including rules of any applicable securities exchange, or pursuant to the order
or requirement of a court, administrative agency, or other governmental body;
provided, however, that the receiving party will provide prompt prior notice of
such disclosure to the disclosing party to enable the disclosing party to seek a
protective order or otherwise restrict such disclosure.


ARTICLE 9
INTELLECTUAL PROPERTY
 
9.1 Use of Trademarks. E-BAND hereby grants to DOT VN a non-exclusive, and
royalty-free right and license to use the E-BAND trademarks specified in Exhibit
E attached hereto, as such Exhibit may be modified from time to time during the
term of this Agreement, in connection with the sale or other distribution,
promotion, advertising and maintenance of the Products in the Territory. E-BAND
does further grant DOT VN the right to allow resellers, sub-distributors or
agents of DOT VN to use E-BAND trademarks in furtherance of marketing, promotion
and sale of E-BAND Products in the Territory.


9.2 Registration and IP Protection. E-BAND shall use best efforts to register
the E-BAND Intellectual Property specified in Exhibit E, as such Exhibit may be
modified during the term of this Agreement, in such jurisdictions in which
E-BAND determines that registration is necessary or useful to the successful
distribution of Products. In addition, in the event E-BAND believes that it is
advisable to effect any filing or obtain any governmental approval or sanction
for the use by DOT VN of any of E-BAND’S trademarks pursuant to this Agreement,
the parties shall fully cooperate to do so. All expenses relating to the
registration of E-BAND’S trademarks in the Territory as well as the making of
any filing or obtaining any governmental approvals for the use by DOT VN of
E-BAND’S trademarks shall be borne by E-BAND.


9.3 Termination of Use. DOT VN acknowledges E-BAND’S proprietary rights in and
to E-BAND’S trademarks and trade names and DOT VN hereby waives all rights to
any trademarks, trade names, and logotypes now or hereafter solely originated or
licensed by E-BAND.

 
8

--------------------------------------------------------------------------------

 
 
9.4 Ownership. DOT VN agrees not to modify, adapt, prepare derivative works
from, decompile, or disassemble the Products. DOT VN further agrees not to, at
any time, remove, obscure, or alter E-BAND’s copyright notice, logos,
trademarks, or other proprietary rights notices affixed to or contained within
the Products. Other than as permitted herein, DOT VN will not display or
otherwise use, remove, obscure, alter or permit any person or entity under its
control to display or otherwise use remove, obscure, alter any of the
trademarks, service marks, trade names, copyrights or other proprietary
designations, or any variations or combinations thereof, owned by E-BAND,
without the prior express written consent of E-BAND. DOT VN will send for
appropriate approval, prior to the use of any trademark, service mark, trade
name, copyright or proprietary designation, or any variation or combination
thereof, a sample of each letterhead, invoice, price list, label, packaging
material, sign, brochure, and all other advertising, promotional, printed or
other material displaying or otherwise using the trademark, trade name, service
mark, copyright or other proprietary designation, or combination or variation
thereof, and will display or otherwise use only such material as E-BAND
appropriately consents in writing to be displayed or otherwise used. Any such
approval shall not grant to DOT VN, by implication or otherwise, any ownership
or other intellectual property right in or to such trademarks, service marks,
trade names or other intellectual property rights owned or controlled by E-BAND.


ARTICLE 10
INDEMNIFICATION


10.1 E-Band’s Obligations. E-BAND shall, at its own expense, defend any suit
instituted against DOT VN which is based on any allegation that any Products
manufactured by E-BAND and sold to DOT VN hereunder injure or cause harm to a
consumer of E-BAND’S Products due to product defect unless caused by DOT VN.
E-BAND shall further defend DOT VN against any suit instituted against DOT VN
which is based on any allegation that any Products manufactured by E-BAND and
sold to DOT VN hereunder constitute an infringement of any patent unless such
Products are modified by DOT VN or its agents, subdistributors or resellers.
E-BAND shall indemnify DOT VN against any award of damage and costs made against
DOT VN by a final judgment of a court of last resort due to the breach of any
representation, warranty or covenant in this Agreement by E-BAND, or if it is
determined that any injury or patent infringement has resulted from the action
or omission of action by E-BAND, unless caused by the gross negligence or
intentional misconduct of DOT VN.


10.2 Dot VN’s Obligations. DOT VN shall, at its own expense, defend any suit
instituted against E-BAND which is based on any allegation that any Products
sold by DOT VN hereunder injure or cause harm to a consumer of E-BAND’S Products
due to action or omission of action by DOT VN. DOT VN shall further defend
E-BAND against any suit instituted against E-BAND which is based on any
allegation that any Products manufactured by E-BAND and sold to DOT VN hereunder
constitute an infringement of any trade mark, trade name, logotype or brand name
originated by DOT VN. DOT VN shall indemnify E-BAND against any award of damage
and costs made against E-BAND by a final judgment of a court of last resort due
to the breach of any representation, warranty or covenant in this Agreement by
DOT VN, or if it is determined that any injury or trademark infringement has
resulted from the action or omission of action by DOT VN, unless caused by the
gross negligence of intentional misconduct of E-BAND.


ARTICLE 11
TERM AND TERMINATION


11.1 Term. This Agreement shall take effect in Territory as of the Effective
Date and shall continue for a period of three (3) years. Thereafter, this
Agreement shall be renewed annually, one year at a time, provided that Parties
have given each other mutual renewal notice. Such notice of renewal shall be
presented and confirmed in writing or facsimile no later than sixty (60) days
prior to the end of the term of this Agreement, as long as next year’s quota in
Vietnam is mutually agreed and confirmed by Purchase Order to E-BAND at such
time of renewal.

 
9

--------------------------------------------------------------------------------

 



11.2 Termination. Notwithstanding the provisions of Article 11.1 above, this
Agreement may be terminated in accordance with the following provisions:


11.2.1 Either party hereto may terminate this Agreement at anytime by giving
notice in writing to the other party, which shall be effective upon dispatch,
should the other party file a petition of any type as to its bankruptcy, be
declared bankrupt, become insolvent, make an assignment for the benefit of its
creditors, go into liquidation or receivership; or otherwise lose legal control
of its business or should the other party or a substantial part of its business
come under the control of a third party


11.2.2 Either party may terminate this Agreement by giving notice in writing to
the other party should an event of Force Majeure continue for more than six (6)
months as provided in Article 12.2 below;


11.2.3 Either party may terminate this Agreement by giving notice in writing to
the other party in the event the other party is in material breach of this
Agreement and shall have failed to cure such breach within thirty (30) days of
receipt of written notice thereof from the non-breaching party;


11.2.4 Either party may terminate this Agreement on sixty (60) days prior
written notice, provided that, upon termination all obligations pursuant to an
issued and accepted PO shall remain in full force and effect.


11.3 Rights and Obligations upon Termination. In the event of termination of
this Agreement for any reason, the parties shall have the following rights and
obligation:


11.3.1 Termination of the Agreement shall not release either party from the
obligation to make payment on all amounts due as of the date of Termination or
due with respect to delivered or pending orders, but shall release DOT VN of any
further obligation to purchase Products. Termination, unless due to material
breach of this Agreement by DOT VN shall not release E-BAND from fulfilling
accepted and confirmed purchase orders;


11.3.2 E-BAND shall have the right at its option to repurchase any part or all
of DOT VN’s inventory of Products, not committed or sold to a customer, in DOT
VN’S possession as of the termination date at E-BAND’S invoiced price, less any
amount for excessive wear and tear, plus freight to the original port of origin.


11.3.3 DOT VN’S obligations pursuant to Article 8 hereof shall survive the
termination of this agreement;


11.3.4 Upon termination of this Agreement, DOT VN will cease to display or
otherwise use all trademarks, service marks, trade names, copyrights, other
proprietary designations, and variations and combinations thereof, for which
consent to display or otherwise use was granted, and will deliver to E-BAND or
destroy them, at E-BAND’s sole discretion, free of any charge, all materials of
any type or kind displaying or otherwise using the same which are in DOT VN’s
control.
 
 
10

--------------------------------------------------------------------------------

 
 

ARTICLE 12
FORCE MAJEURE


12.1 Definition. Force Majeure shall mean any event or condition, not existing
as of the date of signature of this Agreement, not reasonably foreseeable as of
such date and not reasonably within the control of either party, which prevents
in whole or in material part, the performance by one of the parties of its
obligations hereunder or which renders such obligations so difficult or costly
as to make such performance commercially unreasonable. Without limiting the
foregoing, the following shall constitute events or conditions of Force Majeure:
acts of State or governmental action, riots, disturbance, war, strikes,
terrorism, lockouts, slowdowns, prolongs shortage of energy supplies, epidemics,
fire, flood, hurricane, typhoon, earthquake, lightning and explosion. It is in
particular expressly agreed that any refusal or failure of any governmental
authority to grant any export license legally required for the fulfillment by
E-Band of its obligations hereunder shall constitute an event of Force Majeure.


12.2 Notice. Upon giving notice to the other party, a party affected by an event
of Force Majeure shall be released without any liability on its part from the
performance of obligations under this Agreement, except for the obligation to
pay any amounts due and owing hereunder, but only to the extent and only for the
period that its performance of such obligations is prevented by the event of
Force Majeure. Such notice shall include a description of the event of Force
Majeure, and its cause and possible consequences. The party claim Force Majeure
shall promptly notify the other party of the termination of such event.


12.3 Suspension of Performance. During the period that the performance by one of
the parties of its obligations under this Agreement has been suspended by reason
of an event of Force Majeure, the other party may likewise suspend the
performance of all or part of its obligations hereunder to the extent that such
suspension is commercially reasonable.


12.4 Termination. Should the period of Force Majeure continue for more than six
(6) consecutive months, either party may terminate this Agreement without
liability to the other party except for payments due to such date, upon giving
written notice to the other party.


ARTICLE 13
FUTURE ENDEAVORS.


13.1 E-BAND and DOT VN will explore the possibility of additional partnership
opportunities, including but not limited to, manufacturing, service and repair.


13.2 E-BAND and DOT VN agree that both parties will mutually agree upon the
appropriate business model for all jointly created new ventures.
 
ARTICLE 14
MISCELLANEOUS


14.1 Relationship. This Agreement does not make either party the employee, agent
or legal representative of the other for any purpose whatsoever. Neither party
is granted any right or authority to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
party. In fulfilling its obligations pursuant to this Agreement each party shall
be acting as an independent contractor. Any place or places of business
maintained by DOT VN in connection with the performance of this Agreement shall
be maintained at DOT VN’s own name. DOT VN agrees to indemnify, defend and hold
E-BAND harmless from any and all claims against E-BAND from DOT VN’s acts or
failure to act when required to do so.

 
11

--------------------------------------------------------------------------------

 
 

14.2 Assignment. Neither party shall have the right to assign or to otherwise
transfer its rights and obligations under this Agreement except with the prior
written consent of the other party. Further any successor in interest by merger,
operation of law, assignment, purchase or otherwise of the entire party shall
acquire all rights and obligations of such party hereunder. Any prohibited
assignment shall be null and void. However, this term shall not be construed to
limit DOT VN’s ability to enter into any partnerships, agreements or
subcontracting relationships as DOT VN may deem necessary, in its sole
discretion, to conduct business within the Territory. If such other party
consents as stated above,any potential assignee must agree to abide by the terms
and conditions of this Agreement. "Assignment" shall be deemed to include the
transfer of substantially all the assets of, or majority interest in the voting
stock of, either party, or the merger of either party with one or more third
parties.


14.3 Disputes. In the event of any dispute, the parties respective decision
makers agree to meet within ten (10) business days and in good faith seek an
informal resolution of the disputed issue. If no resolution is reached, the
parties agree to submit any claim, dispute or controversy (“Claim”) against the
other, or against the employees, agents or assigns of the other, arising from or
relating in any way to this Agreement, including Claims regarding the
applicability of this arbitration clause or the validity of the entire
Agreement, to binding arbitration to be administered by JAMS under its
Streamlined Rules, unless the parties otherwise agree. The sole arbitrator shall
have the power to determine issues of arbitrability, and shall apply the laws of
the State of California, except for, and limited only to claims or issues where
California law is preempted by federal statute. All other issues shall be
governed by applicable California law, excluding the Convention on Contracts for
the International Sale of Goods and that body of law known as conflicts of
laws.. If the parties cannot agree on a single arbitrator, a panel of 3
arbitrators shall be employed, the parties each selecting one arbitrator, and
the two arbitrators so selected shall choose a third “independent” arbitrator.
All arbitrators must either be licensed attorneys or retired judges. The parties
shall have right to full discovery to the extent permitted by the California
Code of Civil Procedure and California Rules of Court applicable to judicial
arbitrations. The arbitrator(s) shall be empowered to appoint experts and/or
consultants, resolve discovery disputes grant equitable relief, compensatory and
punitive damages, and grant any relief a party could obtain in an action
initiated in the a California Superior Court, proceed ex-parte should one party
fail to appear, and grant any other type of relief appropriate to the particular
circumstances. The arbitrator shall have the power to award the prevailing party
its litigation expenses including reasonable attorneys fees and costs, and
expert witness fees. The hearing shall take place within 6 months of submission
to arbitration. No pre-hearing motions may be filed, other than with respect to
requests for injunctive relief and discovery disputes. The arbitration hearing
will be held in San Diego, California. Judgment may be entered in any court of
competent jurisdiction. The parties agree that all proceedings are confidential
until 30 days after the award is made. In the event the losing party fully
complies with all aspects of any adverse decision, including payment of all
amounts awarded to the other party, the matter shall be sealed and remain
confidential in perpetuity.


14.4 Amendment. This Agreement may not be modified or amended except by an
instrument in writing signed by each of the parties hereto, or their respective
permitted successors in interest. Exhibits may be updated continuously after
agreement and signature by both parties.
 
14.5 Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. In addition, no such written waiver or estoppel that is in effect
shall be deemed to be a continuing waiver unless specifically stated therein,
shall operate only as to the specific term or condition waived and shall not
constitute a waiver as to any act other than that specifically waived or as to
any term, condition or obligation that comes into effect subsequent to the
written waiver.
 
 
12

--------------------------------------------------------------------------------

 
 
14.6 Agreement in Counterparts. This Agreement may be executed in counterparts,
each of which thus executed shall be deemed an original, but all of which, taken
together, shall constitute one and the same agreement, binding upon the parties
hereto, their administrators, successors and permitted assigns.
 
14.7 Severability. If any provision of this Agreement, or the application
thereof, shall be determined by a court of competent jurisdiction to be invalid
or unenforceable, then this Agreement shall remain in full force and effect
between the parties to the greatest extent permitted by law unless the
invalidity or unenforceability of such provision or provisions destroys or
materially impairs the basis of the bargain between the parties as contained in
this Agreement.
 
14.8 Captions; References. Article and paragraph headings in this Agreement are
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement. Whenever the terms "hereof", "hereby",
"herein" or words of similar import are used in this Agreement they shall be
construed as referring to this Agreement in its entirety rather than to a
particular paragraph or provision, unless the context specifically indicates to
the contrary. Any reference to a particular or "Paragraph" or “Article” shall be
construed as referring to the indicated paragraph or section of this Agreement
unless the context specifically indicates to the contrary.
 
14.9 Notices. Any notice, direction or other instrument required or permitted to
be given under or in connection with this Agreement shall be effective when
either delivered personally, mailed by certified mail, return receipt requested
(with postage prepaid), to the addresses listed below, or deposited with Federal
Express or other reputable courier (with fee prepaid) for overnight delivery to
the addresses listed below:
 
If to DOT VN:


DOT VN, INC.
Attn: Legal Department
9449 Balboa Avenue, Suite 114
San Diego, CA 92123


 
If to E-BAND:   


E-BAND COMMUNICATIONS CORP.
Attn:
10095 Scripps Ranch Ct., Suite A
San Diego, CA 92131
 
With a Copy to: 

 
13

--------------------------------------------------------------------------------

 
 
Any party may change its address for service from time to time by notice given
in accordance with the foregoing and any subsequent notice shall be sent to the
party at its new address, as so noticed.
 
14.10 Entire Agreement. The parties have read this Agreement and agree to be
bound by its terms, and further agree that it constitutes the complete and
entire Agreement of the parties and supersedes all previous and contemporaneous
communications, oral, implied or written, and all other communications between
them relating to the subject matter thereof. No representations or statements of
any kind in relation to the subject matter hereof made by either party, which
are not expressly stated herein, shall be binding on such party.


 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement, thereunto
duly authorized on the day and year above written.
 

 


E-BAND COMMUNICATIONS CORP.


By  /s/ Saul Umbrasas                              
Saul Umbrasas, Chief Marketing Officer




DOT VN, INC.

 

By  /s/ Lee Johnson                                   
Lee Johnson, President



 
14

--------------------------------------------------------------------------------

 


